FULMER, Acting Chief Judge.
Antonio Ivery appeals the trial court’s order denying his motion to correct sentencing error, arguing the trial court erred in sentencing him as a Prison Releasee Reoffender for the offense of burglary of an unoccupied dwelling.
The Florida Supreme Court recently held in State v. Huggins, 26 Fla. L. Weekly S174, - So.2d -, 2001 WL 278107 (Fla. Mar. 22, 2001), that the Prison Re-leasee Reoffender Act does not apply to burglary of an unoccupied structure and burglary of an unoccupied dwelling. Accordingly, we affirm Ivery’s judgment, but reverse and remand for resentencing consistent with Huggins.
WHATLEY and DAVIS, JJ., concur.